This is an appeal by the above-named claimant from a decision of the Unemployment Insurance Appeal Board, which affirmed the decision of an Unemployment Insurance Referee sustaining a “ stop order” effective April 9, 1938, which also denied claimant’s request for permission to file an application for unemployment insurance benefits, effective as of April 1, 1938. Claimant filed an application for benefits on March 8, 1938. He was interviewed on March 12, 1938, at which time he was instructed to report to the local office on April 9, 1938. *1018Claimant did not report as directed and the local office thereupon imposed a “ stop order ” effective April 9, 1938, for failure to report. The reason why claimant did not report on April ninth was that he had received from the Albany office a statement to the effect that he was not eligible for benefits. This statement advised him there was no record that he had worked for a covered employer during January 1, 1937, to September 30, 1937. Claimant remained unemployed until August, 1938. He did not go to the local office during that period nor make any inquiry in respect to his benefits. In April, 1939, claimant produced a statement from his former employer showing that he had earnings in covered employment during the fourth quarter of 1937. He thereupon requested permission to file an application for benefits. The referee denied his claim on the ground that he did not exercise due diligence. This is a new law and was not operating with any degree of satisfaction at the time of this occurrence, and the claimant did not receive sufficient notice concerning what he was required to do. Decision of the Referee and the Unemployment Insurance Appeal Board reversed, with costs, and the matter remitted to the Board. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.